Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Restriction to one of the following inventions is required under 35 U.S.C. 121:
Group I. Claims 1-13, drawn to a garment hanger, classified in A47G.
Group II. Claims 14-20, drawn to a method of constructing a foldable travel bag, classified in A45C13/03.
The inventions are independent or distinct, each from the other because:
Inventions II and I are related as process of making and product made.  The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another and materially different product or (2) that the product as claimed can be made by another and materially different process (MPEP § 806.05(f)).  In the instant case, the process of making the foldable travel bag requires a foldable bag.  The product as claimed requires only a hanger which can be made by another and materially different process, i.e. it can be used on various different places or contents like on door, vehicle, etc.

This application contains claims directed to the following patentably distinct species:

If applicant elect group I, applicant is required to elect one of the hanger structure:
Group A: the embodiment in figures 1A-1D,
Group B: the embodiment in figures 2A-2E,
Group C: the embodiment in figures 3A-3C,
Group D: the embodiment in figures 4A-4C,

Group E: the embodiment in figures 6,
Group F: the embodiment in figures 7,
Group G: the embodiment in figures 8,
Group H: the embodiment in figures 9,
Group I: the embodiment in figures 10,
Group J: the embodiment in figures 11,
Group K: the embodiment in figures 12,
Group L: the embodiment in figures 13-23,
Group M: the embodiment in figures 24-27,
Group N: the embodiment in figure 45,
Group O: the embodiment in figure 92, and
Group P: the embodiment in figure 107.

If applicant elect Group II, applicant is required to elect one of the bag and hanger structure:
Group AA: the bag in fig. 39,
Group BB: the bag in fig. 79, and
Group CC: the bag in fig. 104.

The species are independent or distinct.  In addition, these species are not obvious variants of each other based on the current record.

There is a search and/or examination burden for the restriction and patentably distinct species as set forth above because at least the following reason(s) apply:  

Note that the hanger, by itself are in numerous classes including A47G (HOUSEHOLD OR TABLE EQUIPMENT), 	A45F (TRAVELLING OR CAMP EQUIPMENT: SACKS OR PACKS CARRIED ON THE BODY), A47F (SPECIAL FURNITURE, FITTINGS, OR ACCESSORIES FOR SHOPS, STOREHOUSES, BARS, RESTAURANTS OR THE LIKE; PAYING COUNTERS) and many others in Supporting structures, the search for the method of making a foldable bag is specific to A45C.  Therefore, there is burden of search for the Groups I, and II.  Also each of the species are structurally unique to one another, and the search and/or consideration for each mechanically structure disclosed and claimed in each corresponding species would impose additional burden on the examiner. 

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.

Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:

As set forth above, the hanger, by itself are in numerous classes including A47G (HOUSEHOLD OR TABLE EQUIPMENT), A45F (TRAVELLING OR CAMP EQUIPMENT: . 
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.

The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections 

The specification is objected to:  Note with “BRIEF DESCRIPTIONS OF THE DRAWINGS”, the specification asserts that each of the disclosed figure comprises a different embodiment.  This seems to be incorrect as some figures seem to be of the same embodiment, e.g., figs 1 and 2.  Applicant is requested to correct the specification to correct state which figures are of the same embodiment.  

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because applicant uses the same reference character to designate different parts, e.g., 6, 8, 30.  Applicant can use 6’, 6”, 8’, 8”, 30’, 30” etc. to designate similar parts or different embodiments.  Correction of this matter is requested since it is confusing to read the different elements and/or embodiments corresponding to the disclosure in the specification.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRI M MAI whose telephone number is (571)272-4541. The examiner can normally be reached 8am-5pm (Mon-Friday).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

TRI M. MAI
Examiner
Art Unit 3733



/TRI M MAI/            Examiner, Art Unit 3733